     Case: 1:19-cv-06230 Document #: 23 Filed: 03/04/20 Page 1 of 1 PageID #:239

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Daniel Valenzuela
                               Plaintiff,
v.                                               Case No.: 1:19−cv−06230
                                                 Honorable Sharon Johnson Coleman
O'Hare Towing Service
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 4, 2020:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Motion hearing
held on 3/4/2020. After considering the parties' filings and arguments made in open court,
the Court denies pro se plaintiff's motion for default [18] and grants defendant's motion
for leave to file an answer [22]. The Court denies as moot defendant's motion to vacate
"technical defaults." [22]. Defendant must answer or otherwise plead by March 25, 2020.
Status hearing is set for 3/30/2020 at 9:00 AM. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
